Title: Thomas Jefferson’s Account with Nicolas G. Dufief, [ca. 4 May 1815]
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          ca. 4 May 1815
                        
                        
                            
                            
                    
          
            
              Dr 
              Thos Jefferson Esq. In a/c with N. G. Dufief 
              Cr
            
            
              
              1814
              
              
              
              1814
              
              
            
            
              Jany
              13.
              To Balance due
              4.
              93
              Sep
              5.
              By Cash
              150.
              00
            
            
              April				
              14
              Newton’s Principia
              18
              00
              
            
            
              Aug.
              20
              Dufief’s Dicy
              11.
              50
              
            
            
              
              24
              History of the Shakers
              1.
              00
              
            
            
              Sep
              6
              Paid Bradford & Inskeep
              68
              75
              
            
            
              〃
              〃
              John F. 
Watson
              11
              25
              
            
            
              
              22
              Barton
              18.
              00
              
            
            
              
              1815
              
              
              
            
            
              May
              2.
              Paid Wm Duane
              15
              00
              
            
            
              
              4
              To La Sagesse
              5
              00
              Balance due N G. D
              3.
              43
            
            
              
              
              
              153
              43
              
              
              
              153
              43
            
            
              
              1815
              
              
              
            
            
              May
              4
              Balance due
              $ 3.
              43
              
            
          
        